88 Ga. App. 94 (1953)
76 S.E.2d 135
ADAMS
v.
JOHNSON et al.; and vice versa.
34516, 34517.
Court of Appeals of Georgia.
Decided April 11, 1953.
Rehearing Denied May 2, 1953.
John E. Drake, Custer & Kirbo, for plaintiff in error.
J. C. Hale, Thomas A. Clark, Bell & Baker, Frank S. Twitty, contra.
*96 CARLISLE, J.
1. "Under general legal principles, it is well settled that the fact that an employee is the general servant of one employer does not prevent him from becoming the particular servant of another under special circumstances, and it is true, as a general proposition, that when one person lends or hires his servant to another for a particular employment, the servant, as to anything done in such employment, must be dealt with as the servant of the person to whom he is lent or hired, although he remains the general servant of the other person. In actions at common law, to recover damages alleged to have been caused by the servant of the defendant, the criterion by which to determine whether the relation existed as alleged is to ascertain whether, at the time of the injury, the alleged servant was subject to the defendant's orders and control and was liable to be discharged by him for disobedience to orders or for misconduct. Brown v. Smith, 86 Ga. 274 (12 S.E. 411, 22 Am. St. Rep. 456); Reaves v. Columbus Power Co., 32 Ga. App. 140, 148 (122 S.E. 824); Quinan v. Standard Fuel Co., 25 Ga. App. 47 (102 S.E. 543); Greenberg & Bond Co. v. Yarbrough, 26 Ga. App. 544 (106 S.E. 624). The same rules have been held to be applicable in determining the existence or non-existence of the relation of employer and employee in cases arising under compensation acts. U. S. Fidelity &c. Co. v. Corbett, 31 Ga. App. 7 (119 S.E. 921); Zurich &c. Ins. Co. v. Lee, 36 Ga. App. 248 (136 S.E. 173)." United States Fidelity &c. Co. v. Stapleton, 37 Ga. App. 707, 710 (141 S.E. 506).
2. Under the workmen's compensation law, a finding by the State Board of Workmen's Compensation on an issue of fact is conclusive if there be evidence to sustain it. Maryland Casualty Co. v. Sanders, 182 Ga. 594 (186 S.E. 693).
3. The findings of fact made by the trial director brought Oscar Johnson within the criterion stated in the Stapleton case, supra, and there is evidence, taken together with the reasonable inferences to be drawn therefrom, to sustain such findings, and under the foregoing authorities, the findings are conclusive, and the matter at an end.
Judgment affirmed on main bill of exceptions; cross-bill dismissed. Gardner, P. J., and Townsend, J., concur.